DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/21 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5 and 7-20 have been considered but are moot because of new grounds of rejection over Balthaser US 1904399.  Balthaser discloses a surgical scissors device having a first elongated element (handle portions 5/9) and second elongated element (handle portions 6/8) coupled via a hinge (figure 2, hinge 7), the first elongated element comprising a proximal end and a blunt distal end, the second elongated element comprising a proximal end, a distal end, and a blade comprising a proximal facing cutting edge on the distal end (hook or claw 11, figure 2), in a first state the cutting edge being retracted to a location within an outer perimeter of the blunt distal end of the first elongate element (figure 1), and in a second state the cutting edge of the blade is exposed (figure 2).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balthaser US 1904399.

    PNG
    media_image1.png
    325
    276
    media_image1.png
    Greyscale
Regarding claim 1, Balthaser discloses surgical scissors capable of being used for a scar subcision device comprising: a first elongated element (portions 6/8) having a proximal end (portion 8) and a blunt distal end (distal end of portion 6); a second elongated element (portions 5/9) coupled via a hinge 7 to the first elongated element (figures 1, 2) and including a proximal end (portion 9), a distal end (portion 5), and a blade 10 (page 1, column 2, lines 59-69) comprising a proximal-facing cutting edge of the distal end (hook or claw portion 11, page 1, column 2, lines 70-71, see annotated figure 2 below); the device having a first state wherein the cutting edge of the blade is retracted to a location within an outer perimeter of the blunt distal end of the first elongated element (figure 1); and a second state wherein the cutting edge of the blade is exposed in a proximal facing direction outside the outer perimeter of the blunt distal end of the first elongated element (figure 2); and the device transitioning between the first state and the second state by the first elongated element and the second elongated element rotating relative to each other about the hinge in a scissor-like action (with handles 8 and 9 about pivot hinge 7, figures 1, 2).
Regarding claim 5, Balthaser further including finger loops adjacent proximal ends of each of the first elongated element and second elongated element (figure 1).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balthaser US 1904399 in view of Rafferty et al. US 3807406.
Regarding claims 3, 8, 9, 10, and 11 Balthaser discloses a surgical cutting device configured for scar subcision essentially as claimed as discussed above, but fails to disclose the first elongated element includes a passageway defined therein having an inlet adjacent the proximal end of the first elongated element and an outlet adjacent the blunt distal end of the first elongated element.
However, Rafferty et al. teaches surgical scissors having a first elongate element 12 and second elongate element 13 coupled via a hinge 14 (figure 1), at least one of the first elongated element 12 includes a passageway or orifice 15, the orifice being a bore (conduit 15 extending along the length within elongate element 12) defined therein extending from a proximal portion of the surgical scissors device to a distal portion of the first elongate member (figure 1), having an inlet adjacent the proximal end of the first elongated element and an outlet adjacent the blunt distal end of the first elongated element (column 2, lines 29-39, inlet through tube 18 or proximal end of conduit 15 fluidly connected to the openings 17 through pores 16 in the distal end), at least one of the first elongated element or the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide a passageway, as taught by Rafferty et al., to Balthaser in order to have a passageway or conduit along the first elongated element applying a vacuum source or washing fluid through the elongate member.
Claim 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Balthaser US 1904399 in in view of Rafferty et al. US 3807406, as applied to claim 3 above, and further view of Young et al. US 2013/0090681.
Regarding claim 4, Balthaser and Rafferty et al. disclose a cutting device having a passageway defined in the first elongate element, essentially as claimed, but fails to disclose as to how the passageway is coupled to the device, specifically using a luer lock coupled to the inlet of the passageway.
Young et al. teaches a surgical forceps device 60 having a first elongate element 20 and second elongate element 12 coupled via a hinge (figure 2) the first elongated element includes a passageway or orifice 40 defined therein having an inlet adjacent a proximal end or proximal portion of the first elongated element and an outlet adjacent the blunt distal end of the first elongated element (paragraph 0027, 0031, 0033, channel may be provided in elongate member 12 and/or 20) to provide a channel to be in communication with a conduit for aspiration or removal of fluid (paragraph 0033), and further including a luer lock coupled to the inlet of the passageway (paragraph 0033, engagement by a threaded connection, luer connection, friction, etc), the orifice being a bore (opening and length of channel 40 within elongated element) to provide a temporary engagement for an apparatus with the passageway conduit (paragraph 0033).
. 
Claims 7, 15, and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Balthaser US 1904399 in view of Bair US 5988168.
Regarding claims 7, 15, and 16, Balthaser disclose a surgical cutting device essentially as claimed as discussed above, but fails to disclose a biasing member configured to bias the device in the first state, the biasing member being a spring wire. 
Bair discloses surgical forceps device having a first and second elongate member connected by a hinge (figure 1), the device further comprising a biasing member configured to bias the device in the first state (column 3, line 62-column 4, line 13), the biasing member being a spring 34 (figures 1, 33).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Balthaser with a biasing member, as taught by Bair, as a known element for biasing the elongate members either open or closed. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balthaser US 1904399 in view of Rafferty et al. US 3807406 as applied to claim 8 above, and further in view of Manushakian US 5833703.
Regarding claim 12, Balthaser and Rafferty et al. disclose a device essentially as claimed as discussed above, but fails to disclose the orifice being a groove. 
Manushakian teaches a surgical cutting tool having a first elongate member 12 and second elongate member 14 connected by a hinge 16 (figure 1) and further an orifice for tube 28 (figure 1) the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Balthaser and Rafferty et al. with an orifice being a bore or a groove, as taught by Manushakian, as a well known mechanism to attach a tube to an elongate member of a surgical device. 
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balthaser US 1904399 in view of Aranyi US 5478347.
Regarding claims 13 and 14, Balthaser discloses a device essentially as claimed, but fails to disclose a transitioning governor configured to limit rotation of at least one of the first elongated element or the second elongated element, the transitioning governor comprising a slot and a pin.
Aranyi teaches a surgical cutting device (scissor blades) that includes a transitioning governor configured to limit rotation of at least one of the first elongated element or the second elongated element (column 14, line 62-column 15, line 2, prevents pivotal movement of blade 140), the transitioning governor comprising a slot and a pin (slot 154 and pin 152, figure 15B).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Balthaser with a transitioning governor, as taught by Aranyi, in order to control and prevent pivotal movement of blade 140 (column 15, lines 1-2), thereby preventing potentially damaging tissue by unintended pivotal movement creating rotation or shearing cutting actions between blades.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brett US 2003/0158566 in view of Balthaser US 1904399.

making a stab incision (paragraph 0030);
inserting a scar subcision device 30 into the stab incision (figure 4, paragraph 0030), the device having a first state where the cutting edge is retracted (cutting edge 31 is retracted within chamber 33, figure 10) and a cutting state (cutting edge 31 extends out into tissue, figures 4, 11, paragraph 0062), 
deploying the scar subcision device in the cutting state (figure 4, surgical instrument such as a flexible blade or other cutting mechanism 31 is extended); and 
dissecting a graft from an underlying fascia (cutting fibrous bridges 28, paragraph 0027). 
Brett discloses that the cutting mechanism may be any known apparatus for cutting tissue (paragraph 0035).  
Brett fails to disclose the device comprising a first elongated element comprising a pivotal connection by a pivot to a second elongated element, the first elongated element having a proximal end and a blunt distal end, the second elongated element having a proximal end, a distal end, and a blade comprising a proximal-facing cutting edge at a distal end, the device having a first state wherein the cutting edge is retracted to a location within an outer perimeter of the blunt distal end of the first elongated element, and a cutting state where the proximal-facing cutting edge is exposed in a proximal facing direction outside of the outer perimeter of the blunt distal end of the first elongated element, and the device transitioning between the first state and the cutting state by the first elongated element and the second elongated element rotating relative to each other about the pivotal connection in a scissor-like action.
Balthaser discloses a surgical cutting device configured to be used for scar subcision, the device comprising a first elongated element (portions 6/8) comprising a pivotal connection by a pivot 7 to a second elongated element (figure 2), the first elongated element having a proximal end (portion 8) and 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of providing a cutting mechanism in Brett’s method by using Balthaser’s cutting mechanism, since Balthaser’s cutting mechanism is a suitable known cutting mechanism in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L/Examiner, Art Unit 3771     

/DIANE D YABUT/Primary Examiner, Art Unit 3771